DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendrick Hsu on 1/5/2022.
The application has been amended as follows.  These amendments are to the claims as set forth in the AFCP 2.0 proposed amendment dated 12/06/2021, which is being indicated as okay to enter (so that it can then be further amended by this examiner’s amendment).  Amended language is indicated with underlines: 
1.	A particle simulation device, comprising:
a processor; and
a memory storing a particle analysis application;
wherein the processor, on reading the particle analysis application:
obtains image data describing a plurality of grains comprising a master grain and a slave grain, wherein the master grain and the slave grain each include a non-uniform shape;
identifies the master grain within the plurality of grains;
identifies the slave grain within the plurality of grains;

calculates the motion of each of the plurality of grains based on a force applied to the plurality of grains;
generates a transformed particle model based on the plurality of grains and the calculated motion;
determines contact between the master grain and the slave grain by calculating a penetration distance between the at least one node of the master grain and the level set function of the slave grain;
generate a virtual specimen visual representation based on the models of the plurality of grains; and
display the visual representation including the determined contact between the master grain and the slave grain on a graphical user interface.

11.	A method for simulating particle interactions, comprising:
obtaining image data describing a plurality of grains comprising a master grain and a slave grain using a particle simulation device comprising a processor and a memory, wherein the master grain and the slave grain each include a non-uniform shape;
identifying the master grain within the plurality of grains using the particle simulation device;
identifying the slave grain within the plurality of grains using the particle simulation device;
modeling the plurality of grains based on the image data using the particle simulation device to produce at least one node describing the master grain and a level set function describing the slave grain, 
calculating the motion of each of the plurality of grains based on a force applied to the plurality of grains using the particle simulation device;
generating a transformed particle model based on the plurality of grains and the calculated motion using the particle simulation device;
determining contact between the master grain and the slave grain by calculating a penetration distance between the at least one node of the master grain and the level set function of the slave grain using the particle simulation device;
generating a virtual specimen visual representation based on the models of the plurality of grains; and
displaying the visual representation including the determined contact between the master grain and the slave grain on a graphical user interface.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended above provide a practical application and integrate it into the claims, namely that of providing a display that can correctly capture particle morphology with accurate micromechanical models, which enables prediction of macroscopic strength in real materials (see ¶3 of the instant application’s specification).  This feature providing details for how a visual representation of grains can be displayed by providing an illustration of contact between various master and slave grains of non-uniform shapes is significantly more than the abstract idea, thereby rendering the claims eligible.  Further of note is that a person cannot reasonably perform the claimed steps mentally, as modeling 
The claims distinguish over the art as a whole by virtue of reciting:“models the plurality of grains based on the image data to produce at least one node describing the master grain and a level set function describing the slave grain, wherein the level set function comprises a grid of points, where each point has a value corresponding to its distance from the edge of the slave grain;
calculates the motion of each of the plurality of grains based on a force applied to the plurality of grains;
generates a transformed particle model based on the plurality of grains and the calculated motion;
determines contact between the master grain and the slave grain by calculating a penetration distance between the at least one node of the master grain and the level set function of the slave grain;”
The art as a whole does not disclose or render obvious the use of such level set functions to determine penetration distance in the context of master/slave grains.  See applicant’s remarks dated 3/11/2021 for further discussion of how these features distinguish over the references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147